  
 
IV 
112th CONGRESS 
1st Session 
H. RES. 430 
In the House of Representatives, U. S.,

October 13, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 358) to amend the Patient Protection and Affordable Care Act to modify special rules relating to coverage of abortion services under such Act. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 358) to amend the Patient Protection and Affordable Care Act to modify special rules relating to coverage of abortion services under such Act. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill shall be considered as adopted and that the bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions.  
 
Karen L. Haas,Clerk.
